ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shan Liao on 06/01/2022.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 02/23/2022 with the following claim set. Claims not listed are left unamended:

1. (Currently Amended) A method, comprising:
capturing an ultrasound video having a plurality of images of a body portion via an ultrasound transducer, wherein the images of the body portion includes an image of a lung;
executing a neural network by an electronic circuit coupled to the ultrasound transducer, the electronic circuit is configured to execute the neural network to:
detect at least one feature in each of the images; 
determine a respective position and a respective class of each of the detected at least one feature, determining a respective position including determining a respective bounding box in which the detected at least one feature is disposed and determining a respective class including determining a respective probability that the detected at least one feature belongs to the respective class;
group the detected at least one feature in at least one cluster in response to the respective position and the respective class, each cluster corresponding to a respective actual feature; and
determine a grade for the respective actual feature in response to the cluster in which the respective actual feature is grouped; and
diagnosing a pathology of the lung in response to the respective determined class of each of the detected at least one feature;
wherein each detection of the at least one feature is represented by an output having the respective probability, a respective coordinate and a respective width of the respective bounding box.

65. (Currently Amended) A system, comprising:
an ultrasound transducer configured to acquire an ultrasound video having a plurality of images of a body portion, wherein the images of the body portion includes an image of a lung; and  
an electronic circuit coupled to the ultrasound transducer configured
to execute a neural network;
to detect at least one feature in each of the images while executing the neural network; 
to determine a respective position and a respective class of each of the detected at least one feature while executing the neural network, determining a respective position including determining a respective bounding box in which the detected at least one feature is disposed and determining a respective class including determining a respective probability that the detected at least one feature belongs to the respective class; 
to group the detected at least one feature in at least one cluster in response to the respective position and the respective class while executing the neural network, each cluster corresponding to a respective actual feature; 
to determine a grade for the respective actual feature in response to the cluster in which the respective actual feature is grouped while executing the neural network; and
to diagnose a pathology of the lung in response to the respective determined class of each of the detected at least one feature;
wherein each detection of the at least one feature is represented by an output having the respective probability, a respective coordinate and a respective width of the respective bounding box.

146. (Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed by a computing circuit, cause the computing circuit, or another circuit under control of the computing circuit, 
to execute a neural network:
to detect at least one feature in each of images of a body portion acquired by an ultrasound transducer, wherein the images of the body portion includes an image of a lung; and
to determine a respective position and a respective class of each of the detected at least one feature, determining a respective position including determining a respective bounding box in which the detected at least one feature is disposed and determining a respective class including determining a respective probability that the detected at least one feature belongs to the respective class; 
to group the detected at least one feature in at least one cluster in response to the respective position and the respective class, each cluster corresponding to a respective actual feature; and
to determine a grade for the respective actual feature in response to the cluster in which the respective actual feature is grouped; and
to diagnose a pathology of the lung in response to the respective determined class of each of the detected at least one feature;
wherein each detection of the at least one feature is represented by an output having the respective probability, a respective coordinate and a respective width of the respective bounding box.


Reasons for Allowance
Applicants have agreed to amend the independent claims as per the 06/01/2022 telephone interview.  
Claims 1-2, 8, 11-17, 20-23, 65-67, 69, 88, 94, 96 and 146 are allowed.
Rejection under 35 USC 101 is withdrawn in view of the amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of capturing an ultrasound video having a plurality of images of a body portion via an ultrasound transducer, wherein the images of the body portion includes an image of a lung, executing a neural network by an electronic circuit coupled to the ultrasound transducer, the electronic circuit is configured to execute the neural network to: detect at least one feature in  each of the images, determine a respective position and a respective class of each of the detected at least one feature, determining a respective position including determining a respective bounding box in which the detected at least one feature is disposed and determining a respective class including determining a respective probability that the detected at least one feature belongs to the respective class, group the detected at least one feature in at least one cluster in response to the respective position and the respective class, each cluster corresponding to a respective actual feature, and determine a grade for the respective actual feature in response to the cluster in which the respective actual feature is grouped, and diagnosing a pathology of the lung in response to the respective determined class of each of the detected at least one feature, wherein each detection of the at least one feature is represented by an output having the respective probability, a respective coordinate and a respective width of the respective bounding box.
For example, Halmann and Kim perform automated ultrasound feature detection. Kim is directed to ultrasound imaging and using a neural network to detect and classify features in the ultrasound image. However, neither reference performs clustering on the detected ultrasound features. Podilchuk does teach a form of clustering but is not doing so based on the feature’s class. Additionally, none of the prior art teaches outputting the width of a bounding box for each detected feature.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661